Fourth Court of Appeals
                             San Antonio, Texas

                                   JUDGMENT
                                No. 04-13-00792-CV

                                  Richard LARES,
                                     Appellant

                                          v.

                                  Martha FLORES,
                                      Appellee

             From the 45th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2006-CI-15663
                 Honorable Solomon Casseb, III, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

  In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

  We order that no costs be assessed against appellant Richard Lares because he is indigent.

  SIGNED February 11, 2015.


                                           _____________________________
                                           Marialyn Barnard, Justice